Broyles, C. J.
1. The amendment to the petition did not set out a new cause of action and was not subject to any other ground of the objections urged against it. See, in this connection, Quillian v. Johnson, 122 Ga. 49 (4), 55 (49 S. E. 801) ; Orr Stationery Co. v. Dr. Bell &c. Co., 4 Ga. App. 702 (62 S. E. 471); Ellison v. Georgia Railroad Co., 87 Ga. 691 (2) (13 S. E. 809). Furthermore, all the objections urged against the amendment were of the nature of special demurrers and should *358have been set forth in writing. The record fails to show that they were so set forth. Calhoun v. Mosley, 114 Ga. 641 (2) (40 S. E. 714) ; Allen v. Gates, 147 Ga. 649 (2) (95 S. E. 231).
Decided December 15, 1931.
2. The second paragraph of the answer as amended was not responsive to the petition as amended, and was irrelevant and immaterial, and was properly stricken on the written motion of the plaintiff. See, in this connection, Raleigh &c. R. Co. v. Pullman Co., 122 Ga. 700 (5, 6) (50 S. E. 1008) ; Crockett v. Garrard, 4 Ga. App. 360 (2-b) (61 S. E. 552) ; Rational Pencil Co. v. Pinkerton’s Detective Agency, 19 Ga. App. 429 (91 S. E. 432) ; Linam v. Anderson, 12 Ga. App. 735 (6) (78 S. E. 424).
3. In the light of the facts of the case, the several excerpts from the charge of the court complained of in the motion for a new trial show no cause for a reversal of the judgment.
4. The remaining special ground of the motion for a new trial (complaining of the court’s refusal to allow counsel for the defendant to propound certain questions to the plaintiff while under cross-examination) is, under the facts of the case, without substantial merit.
5. The verdict in favor of the plaintiff (for the sum of $45.50 principal and $15.92 interest) was authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent-on account of illness.

G. B. Hay, for plaintiff in error. J. B. Burch, contra.